     Todd M. Friedman, Esq.- State Bar #216752
1    Adrian R. Bacon, Esq.- State Bar # 280332
     Meghan E. George, Esq.- State Bar #274525
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard Street, Suite 780
3    Woodland Hills CA 91367
     Phone: (877) 206-4741
4    Fax: (866) 633-0228
     Email: tfriedman@toddflaw.com
5          abacon@toddflaw.com
           mgeorge@toddflaw.com
6
     Attorneys for Plaintiff, ADAM KAVON
7

8
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
9

10   ADAM KAVON, on behalf of                     )    Case No.:
     himself and all others similarly             )
                                                  )    PLAINTIFF’S CLASS ACTION
11   situated,                                    )    COMPLAINT FOR DAMAGES
                                                  )
12                   Plaintiff,                   )    (Amount to Exceed $25,000)
                                                  )
13          vs.                                   )
                                                  )
14   BMW OF NORTH AMERICA,                        )
     LLC;                                         )
15           Defendant.                           )
16
                                                  )
                                                  )
17

18                                         COMPLAINT
19          NOW COMES the Plaintiff, ADAM KAVON, by and through Plaintiff’s
20   attorney, LAW OFFICES OF TODD M. FRIEDMAN, P.C., and for Plaintiff’s
21   Complaint against, BMW OF NORTH AMERICA, LLC, alleges and affirmatively
22   states as follows:
23                                           PARTIES
24          1.     Plaintiff, ADAM KAVON (“Plaintiff”), is an individual who purchased
25   subject vehicle in the State of California.
      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   1
1           2.     Manufacturer, BMW OF NORTH AMERICA, LLC (“Manufacturer”
2    or “Defendant”), is a limited liability company, authorized to do business in the State
3    of California and is engaged in the manufacture, sale, and distribution of motor
4    vehicles and related equipment and services. Manufacturer is also in the business of
5    marketing, supplying and selling written warranties to the public at large through a
6    system of authorized dealerships. Manufacturer does business in all counties of the
7    State of California. Defendant BMW-NA, is a corporation organized and existing
8    under the laws of the State of Delaware, with its principal place of business located
9    at 300 Chestnut Ridge Road in Woodcliff Lake, New Jersey.
10                              JURISDICTION AND VENUE
11          3.     This Court has subject matter jurisdiction of this action pursuant to the
12   Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332(d)(2) and (6)
13   because: (i) there are 100 or more class members; (ii) there is an aggregate amount
14   in controversy exceeding $5,000,000.00 exclusive of interest and costs; and (iii)
15   there is minimal diversity because at least one plaintiff and one defendant are citizens
16   of different states. This Court also has supplemental jurisdiction over the state law
17   claims pursuant to 28 U.S.C. § 1367.
18          4.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391
19   because Defendant BMW of North America, LLC, regularly transacts substantial
20   business in this district, are subject to personal jurisdiction in this district, and
21   therefore is deemed to be citizens of this district. Additionally, Defendants have
22   advertised in this district and have received substantial revenue and profits from their
23   sales and/or leasing of Class Vehicles in this district; therefore, a substantial part of
24   the events and/or omissions giving rise to the claims occurred, in part, within this
25   district.

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   2
1           5.     This Court has personal jurisdiction over Defendants because they have
2    conducted substantial business in this judicial district, and intentionally and
3    purposefully placed Class Vehicles into the stream of commerce within California
4    and throughout the United States
5                                        BACKGROUND
6           6.     Plaintiff ADAM KAVON brings this action individually for himself
7    and on behalf of all persons who purchased or leased in California certain vehicles
8    equipped with uniform and uniformly defective battery systems designed,
9    manufactured, distributed, warranted, marketed, and sold or leased by Defendant
10   BMW Of North America, LLC as described below.
11          7.     On or about September 15, 2020, Plaintiff entered a lease agreement
12   for a new 2021 BMW X5 (“BMW X5”), manufactured by Manufacturer, Vehicle
13   Identification No. 5UXTA6C04M9D35662.
14          8.     This action is brought to remedy violations of law in connection with
15   BMW’s design, manufacture, marketing, advertising, selling, warranting, and
16   servicing of the Class Vehicles. The Class Vehicles’ battery systems have a serious
17   design defect that causes the battery system to be unreasonably dangerous, due to
18   debris in the manufacturing process of the Class Vehicles. As a result, the Plaintiff
19   and members of the proposed class have been cautioned not to charge the battery
20   under any circumstances, nor should they use the vehicle in “sport” mode. There is
21   no recall for the defect, nor is there any fix offered by the Defendant.
22          9.     On information and belief, the battery system is manufactured in
23   substantially the same manner in all Class Vehicles, and does not vary from vehicle
24   to vehicle in its construction, operation, or control.
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   3
1           10.    Plaintiff believes that the unreasonably dangerous and defective battery
2    is dangerous to his health, and the safety of Plaintiff and others who may ride in his
3    vehicle.
4           11.    In consideration for the purchase of the Class Vehicles, Manufacturer
5    issued and supplied to Plaintiff and the Class Members several written warranties,
6    as well as other standard warranties fully outlined in the Manufacturer’s Warranty
7    Booklet.
8           12.    On information and belief, prior to the manufacture and sale of the
9    Class Vehicles, Defendant knew of the battery system defect through internal
10   sources, testing, and consumer complaints, including when Class Members brought
11   the Class Vehicle to Defendant for inspection. Yet despite this knowledge,
12   Defendant failed to disclose and actively concealed the battery system defect from
13   Class Members and the public, and continued to entice consumers to purchase the
14   Class Vehicles without remedying the underlying extremely dangerous issues with
15   the defective battery systems.
16          13.    When Plaintiff, and other putative class members, complained about
17   the defective and dangerous battery system, Defendant refused to remedy the
18   system, informed Plaintiff there was no recall or fix available for the issue, and
19   informed him that he should, under no circumstances, charge the battery or use the
20   vehicle in “sport” mode. Based on Plaintiff’s information and belief, Defendant
21   knew all along that this problem was widespread, had no fix available, and
22   nevertheless kept selling to consumers, like Plaintiff.
23          14.    The defects listed below violate the express written warranties issued
24   to Plaintiff by manufacturer, as well as the implied warranty of merchantability.
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   4
1           15.    Plaintiff brought the vehicle to seller and/or other authorized service
2    dealers of manufacturer to attempt repair on the above referenced defects, but
3    Defendant’s failed to and were unable to remedy the underlying problem of the
4    defective battery system, for which it stated there was no fix available.
5           16.    Plaintiff, and Class Members, were made to foot the cost of the cabin
6    filter changes, which were repairs that fall outside of the Manufacturer’s warranty,
7    according to Defendant’s representatives.
8           17.    Plaintiff, and class members, provided Manufacturer through Seller
9    and/or other authorized dealers of Manufacturer sufficient opportunities to repair the
10   vehicle.
11          18.    As a result of the Defendant’s alleged misconduct, Plaintiffs and Class
12   Members were harmed and suffered actual damages, in that the Class Vehicles have
13   manifested, and continue to manifest, the battery system defect, and Defendant has
14   not provided a permanent remedy for this Defect. Furthermore, Plaintiff and the
15   Class Members justifiably lost confidence in the Class Vehicles’ reliability and said
16   defects have substantially impaired the value of the Class Vehicles to Plaintiff and
17   the putative class.
18                                 The Battery System Defect
19          19.     On or about September 15, 2020, Plaintiff entered a lease agreement
20   for a new 2021 BMW X5 (“BMW X5”), manufactured by Manufacturer, Vehicle
21   Identification No. 5UXTA6C04M9D35662.
22          20.    On September 30, 2020, Plaintiff was notified by a BMW bulletin, that
23   in Plaintiff’s vehicle, as well as several other models, “Debris may have entered one
24   or more of the hybrid battery cells during their production.”
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   5
1           21.    As a result, the vehicles, and their drivers, were at risk of, as stated by
2    BMW in their printed bulletin, “a short circuit, increasing the risk of fire or injury.”
3           22.    However, even despite awareness of this vehicle defect, there was no
4    repair or fix made available to owners of those defective vehicles.
5           23.    Instead of taking back customer’s vehicles and putting them into newer,
6    safer, vehicles, BMW instructed Plaintiff and all customers, in their bulletin, “Until
7    the remedy is available, drivers will be instructed to not charge their vehicles.
8    Drivers will also be instructed to not drive in manual mode, sport mode, and to not
9    use the shift paddles.”
10                                  CLASS ALLEGATIONS
11          24.     Plaintiff brings this action for himself and on behalf of the Class
12   Members. Plaintiff is informed and believe that, because of the defective battery
13   systems, the Class Vehicles are dangerous to drive, put their drivers at risk of injury,
14   fire, or death, as admitted by the Defendant.
15          25.    Plaintiff brings this lawsuit as a class action on behalf of himself and
16   all other similarly situated individuals pursuant to California Code of Civil
17   Procedure (“CCP”) section 382.
18          26.    Plaintiff brings this class action on behalf of himself and all other
19   similarly situated members of the proposed class (the “Class”), defined as follows:
20                 All persons or entities in the United States who are
21                 current or former owners and/or lessees of BMW
22                 vehicles    equipped      with       the   Electrical   System:
23                 Propulsion System: Traction Battery (the “Nationwide
24                 Class”), including the 2020-2021 530e, 530e xDrive,
25                 530e iPerformance and X3 xDrive30e and MINI

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                    6
1                  Cooper Countryman All4 SE, 2020 BMW i8, and 2021
2                  330e, 330e xDrive, 745Le xDrive and X5 xDrive45e
3                  vehicles.
4           27.     Excluded from the Class are: (1) BMW, any entity or division in which
5    BMW has a controlling interest, and its legal representatives, officers, directors,
6    assigns, and successors; (2) the Judge to whom this case is assigned and the Judge’s
7    staff; (3) governmental entities; and (4) claims for personal injuries resulting from
8    the facts alleged herein. Plaintiffs reserve the right to amend the Class definitions if
9    discovery and further investigation reveal that the Class should be expanded, divided
10   into subclasses, or modified in any other way.
11          28.    In the alternative to the Nationwide Class, and pursuant to Federal
12   Rules of Civil Procedure 23(c)(5), Plaintiffs seek to represent the following state
13   classes only in the event that the Court declines to certify the Nationwide Class
14   above:
15                 California Sub-Class: All persons or entities in
16                 California who are current or former owners and/or
17                 lessees of BMW vehicles equipped with the Electrical
18                 System:     Propulsion      System:      Traction     Battery
19                 including the 2020-2021 530e, 530e xDrive, 530e
20                 iPerformance and X3 xDrive30e and MINI Cooper
21                 Countryman All4 SE, 2020 BMW i8, and 2021 330e,
22                 330e xDrive, 745Le xDrive and X5 xDrive45 engine
23                 primarily     for    personal,      family   or    household
24                 purposes, as defined by California Civil Code §
25                 1791(a) (“the California Sub-Class”)

      ___________________________________________________________________________________________

                                       COMPLAINT FOR DAMAGES

                                                   7
1           29.    Numerosity: Although the exact number of Class Members is
2    uncertain and can only be ascertained through appropriate discovery, the number is
3    great enough such that joinder is impracticable. The disposition of the claims of these
4    Class Members in a single action will provide substantial benefits to all parties and
5    to the Court. The Class Members are readily identifiable from information and
6    records in Defendant’s possession, custody, or control, as well as from records kept
7    by the Department of Motor Vehicles of various states. Plaintiff believes, and on that
8    basis alleges, that thousands of Class Vehicles have been sold and leased in each of
9    the States that are the subject of the Classes.
10          30.    Typicality: The claims of the representative Plaintiff are typical of the
11   claims of the Class in that the representative Plaintiff, like all Class Members, leased
12   a Class Vehicle designed, manufactured, and distributed by Defendants in which the
13   battery system was defective and there has been no remedy made available. The
14   representative Plaintiff, like all Class Members, has been damaged by Defendants’
15   misconduct, and is forced to remain in an unsafe and dangerous vehicle.
16   Furthermore, the factual bases of Defendants’ misconduct are common to all Class
17   Members and represent a common thread of fraudulent, deliberate, and negligent
18   misconduct resulting in injury to all Class Members.
19          31.    As used herein, the term “Class Members” shall mean and refer to the
20   members of the Classes described above.
21          32.    Plaintiff reserves the right to amend the Class, and to add additional
22   subclasses, if discovery and further investigation reveals such action is warranted.
23          33.    No violations alleged in this complaint are contingent on any
24   individualized interaction of any kind between class members and Defendant.
25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                   8
1             34.   Rather, all claims in this matter arise from the identical, false,
2    affirmative representations of the services, when in fact, such representations were
3    false.
4             35.   Existence and Predominance of Common Questions of Fact and
5    Law: There are common questions of law and fact as to the Class Members that
6    predominate over questions affecting only individual members, including but not
7    limited to:
8                   a. Whether Defendant engaged in unlawful, unfair, or deceptive
9                      business practices in selling Class Products to Plaintiff and other
10                     Class Members;
11                  b. Whether Defendants made misrepresentations with respect to the
12                     Class Products sold to consumers;
13                  c. Whether the Class Vehicles and their batteries are defectively
14                     designed or manufactured such that they are not suitable for their
15                     intended use;
16                  d. Whether the fact that the Class Vehicles suffer from a Battery Defect
17                     would be considered material by a reasonable consumer;
18                  e. Whether the fact that the Class Vehicles suffer from a defect that
19                     could cause fire or injury, would be considered material by a
20                     reasonable consumer;
21                  f. Whether Defendants profited from both the sale of the vehicles that
22                     had battery defects;
23                  g. Whether Defendants were aware of Battery Defect before the Class
24                     Vehicles were first sold to consumers;
25

      ___________________________________________________________________________________________

                                       COMPLAINT FOR DAMAGES

                                                   9
1                  h. Whether Defendants continued to sell Class Vehicles to consumers
2                       after they were aware of the Battery Defect;
3                  i. Whether Defendants violated California Bus. & Prof. Code § 17200,
4                       et seq.
5                  j. Whether Defendants breached the warranty provided to Class
6                       Members;
7                  k. Whether Defendant breached the implied warranty provided to
8                       Class Members;
9                  l. Whether Plaintiff and Class Members are entitled to equitable
10                      and/or injunctive relief;
11                 m. Whether Defendants’ unlawful, unfair, and/or deceptive practices
12                      harmed Plaintiff and Class Members; and
13                 n. The method of calculation and extent of damages for Plaintiff and
14                      Class Members.
15          36.       The claims of Plaintiff are not only typical of all class members, they
16   are identical.
17          37.    All claims of Plaintiff and the class are based on the exact same legal
18   theories. Plaintiff has no interest antagonistic to, or in conflict with, the class.
19   Plaintiff is qualified to, and will, fairly and adequately protect the interests of each
20   Class Member, because Plaintiff bought Class Products from Defendants during
21   the Class Period.
22          38.    Adequate Representation: Plaintiff will fairly and adequately protect
23   the interests of the Class Members. Plaintiff has retained attorneys experienced in
24   the prosecution of class actions, including consumer and product defect class
25   actions, and Plaintiff intends to prosecute this action vigorously.

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                    10
1           39.    Predominance and Superiority: Plaintiff and the Class Members have
2    all suffered and will continue to suffer harm and damages as a result of Defendant’s
3    unlawful and wrongful conduct. A class action is superior to other available methods
4    for the fair and efficient adjudication of the controversy. Absent a class action, most
5    Class Members would likely find the cost of litigating their claims prohibitively high
6    and would therefore have no effective remedy at law. Because of the relatively small
7    size of the individual Class Members’ claims, it is likely that only a few Class
8    Members could afford to seek legal redress for Defendant’s misconduct. Absent a
9    class action, Class Members will continue to incur damages, and Defendant’s
10   misconduct will continue without remedy. Class treatment of common questions of
11   law and fact would also be a superior method to multiple individual actions or
12   piecemeal litigation in that class treatment will conserve the resources of the courts
13   and the litigants and will promote consistency and efficiency of adjudication
14          40.    Defendant’s unlawful, unfair and/or fraudulent actions concerns the
15   same business practices described herein irrespective of where they occurred or
16   were experienced.        Plaintiff’s claims are typical of all Class Members as
17   demonstrated herein.
18          41.    Plaintiff will thoroughly and adequately protect the interests of the
19   class, having retained qualified and competent legal counsel to represent herself
20   and the class. Common questions will predominate, and there will be no unusual
21   manageability issues.
22   ///
23   ///
24   ///
25   ///

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  11
                                    COUNT I
1
                      BREACH OF WRITTEN WARRANTY
2          PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
      (On Behalf Of The Nationwide Class, or Alternatively, The California Sub-
3
                                      Class)
4
            42.     Plaintiff realleges and incorporates by reference as fully set forth
5

6
     herein, paragraphs 1-41 of this Complaint.

7           43.    Plaintiff is a purchaser of a consumer product who received the BMW
8    X5 during the duration of a written warranty period applicable to the BMW X5 and
9    who is entitled by the terms of the written warranty to enforce against Manufacturer
10   the obligations of said warranty.
11          44.    Manufacturer is a person engaged in the business of making a consumer

12   product directly available to Plaintiff.
13
            45.    Seller is an authorized dealership/agent of Manufacturer designed to
14
     perform repairs on vehicles under Manufacturer’s automobile warranties.
15

16          46.    The Magnuson-Moss Warranty Act, Chapter 15 U.S.C.A., Section,
17   2301 et. Seq. (“Warranty Act”) is applicable to Plaintiff’s Complaint in that the Class
18
     Vehicles were manufactured, sold and purchased after July 4, 1975, and costs in
19

20
     excess of ten dollars ($10.00).

21          47.    Defendants expressly warranted that the Class Vehicles were of high
22
     quality and, at minimum, would actually work properly. Defendants also expressly
23
     warranted that they would repair and/or replace defects in material and/or
24

25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  12
     workmanship free of charge that occurred during the new vehicle and certified pre-
1

2    owned (“CPO”) warranty periods.
3
            48.    Plaintiff and all Class Members’ purchase of the Class Vehicles were
4
     accompanied by written factory warranties for any non-conformities or defects in
5

6
     materials or workmanship, comprising an undertaking in writing in connection with

7    the purchase of the Class Vehicles, to repair the Class Vehicles, or take other
8
     remedial action free of charge to Plaintiff and the Class Members with respect to the
9
     Class Vehicles in the event that the Class Vehicles failed to meet the specifications
10

11   set forth in said undertaking.

12          49.    Said warranties were the basis of the bargain of the contract between
13
     the Plaintiff and Class Members and Manufacturer for the sale of the Class Vehicles
14
     to Plaintiff and the Class Members.
15

16          50.    Said purchase of the Class Vehicles was induced by, and Plaintiff and
17   the Class Members relied upon, these written warranties.
18
            51.    Plaintiff and the Class Members have met all of their obligations and
19

20
     preconditions as provided in the written warranties.

21          52.    Defendants breached this warranty by selling to Plaintiff and the Class
22
     Members the Class Vehicles with known battery problems, which are not of high
23
     quality, and which are predisposed to fail prematurely and/or fail to function
24

25
     properly, and could possibly cause a fire or injury.

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  13
           53.    As a direct and proximate result of Manufacturer’s failure to comply
1

2    with its express written warranties, Plaintiff and the Class Members have suffered
3
     damages and, in compliance with 15 U.S.C. §2310(d), Plaintiff is entitled to bring
4
     suit for such damages and other equitable relief.
5

6
                                    COUNT II
                       BREACH OF IMPLIED WARRANTY
7          PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
         (On Behalf Of The Nationwide Class, Or Alternatively, The California
8
                                    SubClass)
9
           54.     Plaintiff realleges and incorporates by reference as through fully set
10

11   forth herein, paragraphs 1-53 of this complaint.

12         55.    The Class Vehicles purchased by Plaintiff and the Class Members were
13
     subject to an implied warranty of merchantability as defined in 15 U.S.C. §2301(7)
14
     running from the Manufacturer to the intended consumer, Plaintiff and the Class
15

16   Members herein.
17         56.    Manufacturer is a supplier of consumer goods as a person engaged in
18
     the business of making a consumer product directly available to Plaintiff and the
19

20
     Class Members.

21         57.    Manufacturer is prohibited from disclaiming or modifying any implied
22
     warranty when making a written warranty to the consumer or when Manufacturer
23
     has entered into a contract in writing within ninety (90) days of purchase to perform
24

25
     services relating to the maintenance or repair of a motor vehicle.

     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 14
           58.    Pursuant to 15 U.S.C. §2308, the Class Vehicles were impliedly
1

2    warranted to be substantially free of defects and non-conformities in both material
3
     and workmanship, and thereby fit for the ordinary purpose for which the Class
4
     Vehicles were intended.
5

6
           59.    The Class Vehicles were warranted to pass without objection in the

7    trade under the contract description, and was required to conform to the descriptions
8
     of the vehicle contained in the contracts and labels.
9
           60.    The above described defects in the Class Vehicles render the Class
10

11   Vehicles unfit for the ordinary and essential purpose for which the Class Vehicles

12   were intended.
13
           61.    As a result of the breaches of implied warranty by Manufacturer,
14
     Plaintiff has suffered and continues to suffer various damages.
15

16                                      COUNT III
                          BREACH OF IMPLIED WARRANTY
17                                 (Song-Beverly Act)
18                      (On Behalf of the The California SubClass)

19
           62.     Plaintiff incorporates by reference each allegation set forth above.
20

21
           63.    The Class Vehicles purchased by Plaintiff and Class Members were

22   subject to an implied warranty of merchantability as defined in Cal. Civ. Code §1790
23
     running from the Manufacturer to the intended consumer, Plaintiff and the Class
24
     Members herein.
25

     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 15
           64.    Manufacturer is a supplier of consumer goods as a person engaged in
1

2    the business of making a consumer product directly available to Plaintiff.
3
           65.    Manufacturer is prohibited from disclaiming or modifying any implied
4
     warranty under Cal. Civ. Code §1790.
5

6
           66.    Pursuant to Cal. Civ. Code §1790, the Class Vehicles were impliedly

7    warranted to be fit for the ordinary use for which the Class Vehicles were intended.
8
           67.    The Class Vehicles were warranted to pass without objection in the
9
     trade under the contract description, and was required to conform to the descriptions
10

11   of the vehicle contained in the contracts and labels.

12         68.    The above described defects in the Class Vehicles caused it to fail to
13
     possess even the most basic degree of fitness for ordinary use.
14
           69.    As a result of the breaches of express warranty by Manufacturer,
15

16   Plaintiff has suffered and continues to suffer various damages.
17                                       COUNT IV
18                         BREACH OF EXPRESS WARRANTY
                                    (Song-Beverly Act)
19                         (On Behalf of The California SubClass)
20         70.    Plaintiffs incorporate by reference all allegations of the preceding
21   paragraphs as though fully set forth herein.
22         71.    Plaintiff brings this Count on behalf of the California Sub-Class.
23         72.    Plaintiff and the other Class Members who purchased or leased the
24   Class Vehicles in California are “buyers” within the meaning of California Civil
25   Code § 1791(b).
     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 16
1           73.    The Class Vehicles are “consumer goods” within the meaning of
2    California Civil Code § 1791(a).
3           74.    BMW is a “manufacturer” of the Class Vehicles within the meaning of
4    California Civil Code § 1791(j).
5           75.    Plaintiff and the other Class Members bought/leased new motor
6    vehicles manufactured by Defendants.
7           76.    Defendants made express warranties to Plaintiff and the other Class
8    Members within the meaning of California Civil Code §§ 1791.2 and 1793.2, as
9    described above.
10          77.    As set forth above in detail, the Class Vehicles are inherently defective
11   in that the Battery Defects in the Class Vehicles substantially impairs the use, value,
12   and safety of the Class Vehicles to reasonable consumers like Plaintiff and the other
13   Class Members.
14          78.    As a result of Defendants’ breach of their express warranties, Plaintiff
15   and the other Class Members received goods whose dangerous condition
16   substantially impairs their value to Plaintiff and the other Class Members. Plaintiffs
17   and the other Class Members have been damaged as a result of, inter alia, the
18   diminished value of Defendant’s products, the products’ malfunctioning, and the
19   nonuse of their Class Vehicles.
20          79.    Pursuant to California Civil Code §§ 1793.2 & 1794, Plaintiff and the
21   other Class Members are entitled to damages and other legal and equitable relief
22   including, at their election, the purchase price of their Class Vehicles, or the
23   overpayment or diminution in value of their Class Vehicles.
24          80.    Pursuant to California Civil Code § 1794, Plaintiff and the other Class
25   Members are entitled to costs and attorneys’ fees.

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  17
                                       COUNT V
1
                  VIOLATION OF UNFAIR BUSINESS PRACTICES ACT
2                       (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                         (On Behalf of The California Subclass)
3

4           81.    Plaintiff incorporates by reference each allegation set forth above.

5           82.    Actions for relief under the unfair competition law may be based on any
6
     business act or practice that is within the broad definition of the UCL. Such
7
     violations of the UCL occur as a result of unlawful, unfair or fraudulent business
8

9    acts and practices. A plaintiff is required to provide evidence of a causal connection
10
     between a defendants' business practices and the alleged harm--that is, evidence that
11
     the defendants' conduct caused or was likely to cause substantial injury. It is
12

13
     insufficient for a plaintiff to show merely that the Defendant’s conduct created a risk

14   of harm. Furthermore, the "act or practice" aspect of the statutory definition of unfair
15
     competition covers any single act of misconduct, as well as ongoing misconduct.
16
                                              UNFAIR
17

18          83.    California Business & Professions Code § 17200 prohibits any “unfair

19   . . business act or practice.” Defendant’s acts, omissions, misrepresentations, and
20
     practices as alleged herein also constitute “unfair” business acts and practices within
21
     the meaning of the UCL in that its conduct is substantially injurious to consumers,
22

23   offends public policy, and is immoral, unethical, oppressive, and unscrupulous as
24   the gravity of the conduct outweighs any alleged benefits attributable to such
25
     conduct.     There were reasonably available alternatives to further Defendant’s
      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  18
     legitimate business interests, other than the conduct described herein. Plaintiff
1

2    reserves the right to allege further conduct which constitutes other unfair business
3
     acts or practices. Such conduct is ongoing and continues to this date.
4
           84.    In order to satisfy the “unfair” prong of the UCL, a consumer must
5

6
     show that the injury: (1) is substantial; (2) is not outweighed by any countervailing

7    benefits to consumers or competition; and, (3) is not one that consumers themselves
8
     could reasonably have avoided.
9
           85.    Here, Defendant’s conduct has caused and continues to cause
10

11   substantial injury to Plaintiff and members of the Class. Plaintiff and members of

12   the Class have suffered injury in fact due to Defendant’s decision to knowingly sell
13
     defective Class Vehicles, with no remedy or fix available for the known defect.
14
     Thus, Defendant’s conduct has caused substantial injury to Plaintiff and the
15

16   members of the Proposed Nationwide Class and Sub-Class.
17         86.    Moreover, Defendant’s conduct as alleged herein solely benefits
18
     Defendant while providing no benefit of any kind to any consumer. Such deception
19

20
     utilized by Defendant convinced Plaintiff and members of the Class that the Class

21   Products were of a certain luxury value and price, in order to induce them to spend
22
     money on said Class Products. In fact, knowing that Class Products were not of a
23
     suitable quality to be sold, due to the defective battery system, Defendant unfairly
24

25

     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 19
     profited from their sale. Thus, the injury suffered by Plaintiff and the members of
1

2    the Sub-Class is not outweighed by any countervailing benefits to consumers.
3
           87.    Finally, the injury suffered by Plaintiff and members of the Sub-Class
4
     is not an injury that these consumers could reasonably have avoided.                  After
5

6
     Defendant falsely represented the quality of the Class Products, Plaintiff and class

7    members suffered injury in fact due to Defendant’s sale of Class Products to them.
8
     Defendant failed to take reasonable steps to inform Plaintiff and class members that
9
     the Class Products were in a permanently defective condition, due to the defects with
10

11   the battery system. As such, Defendant took advantage of Defendant’s position of

12   perceived power in order to deceive Plaintiff and the Class members to purchase the
13
     class vehicles. Therefore, the injury suffered by Plaintiff and members of the Class
14
     is not an injury which these consumers could reasonably have avoided.
15

16         88.    Thus, Defendant’s conduct has violated the “unfair” prong of California
17   Business & Professions Code § 17200.
18
                                        FRAUDULENT
19

20
           89.    California Business & Professions Code § 17200 prohibits any

21   “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
22
     prong of the UCL, a consumer must allege that the fraudulent business practice was
23
     likely to deceive members of the public.
24

25

     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 20
            90.    The test for “fraud” as contemplated by California Business and
1

2    Professions Code § 17200 is whether the public is likely to be deceived. Unlike
3
     common law fraud, a § 17200 violation can be established even if no one was
4
     actually deceived, relied upon the fraudulent practice, or sustained any damage.
5

6
            91.    Here, not only were Plaintiff and the Class members likely to be

7    deceived, but these consumers were actually deceived by Defendant.                     Such
8
     deception is evidenced by the fact that Plaintiff agreed to purchase Class Products
9
     under the basic assumption that they were of a suitable quality and merchantable
10

11   condition, when in fact they were not suitable to be sold, and were being sold with

12   an inherent defect in the battery systems. Plaintiff’s reliance upon Defendant’s
13
     deceptive statements is reasonable due to the unequal bargaining powers of
14
     Defendant and Plaintiff. For the same reason, it is likely that Defendant’s fraudulent
15

16   business practice would deceive other members of the public.
17          92.    As explained above, Defendant deceived Plaintiff and other Class
18
     Members by representing the Class Products as being in a merchantable condition,
19

20
     and thus falsely represented the Class Products.

21          93.    Thus, Defendant’s conduct has violated the “fraudulent” prong of
22
     California Business & Professions Code § 17200.
23
     ///
24

25
     ///

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  21
                                          UNLAWFUL
1

2          94.    California Business and Professions Code Section 17200, et seq.
3
     prohibits “any unlawful…business act or practice.”
4
           95.    As explained above, Defendant deceived Plaintiff and other Class
5

6
     Members by representing the Class Products of a certain, non-defective, quality, and

7    unfairly deceived Plaintiff and other Class members by representing that that these
8
     products were suitable for sale, when they knew that they were not.
9
           96.    Defendant used false misrepresentations to induce Plaintiff and Class
10

11   Members to purchase the Class Products, in violation of California Business and

12   Professions Code Section 17500, et seq. Had Defendant not falsely misrepresented
13
     the quality of the Class Products, Plaintiff and Class Members would not have
14
     purchased the Class Products. Defendant’s conduct therefore caused and continues
15

16   to cause economic harm to Plaintiff and Class Members.
17         97.    These representations by Defendant is therefore an “unlawful” business
18
     practice or act under Business and Professions Code Section 17200 et seq.
19

20
           98.    Defendant has thus engaged in unlawful, unfair, and fraudulent

21   business acts entitling Plaintiff and Class Members to judgment and equitable relief
22
     against Defendant, as set forth in the Prayer for Relief. Additionally, pursuant to
23
     Business and Professions Code section 17203, Plaintiff and Class Members seek an
24

25

     ___________________________________________________________________________________________

                                     COMPLAINT FOR DAMAGES

                                                 22
     order requiring Defendant to immediately cease such acts of unlawful, unfair, and
1

2    fraudulent business practices and requiring Defendant to correct its actions.
3
                                        COUNT V
4        BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
         (On Behalf of The Nationwide Class Or, Alternatively, The California
5                                       Subclass)
6
           99. Plaintiff and the Class incorporate by reference each preceding and

7    succeeding paragraph as though fully set forth at length herein.
8
            100. Plaintiff brings this claim on behalf of herself and on behalf of the
9
     members of the Nationwide Class or, alternatively the California Sub-Class.
10

11          101. Every contract in California contains an implied covenant of good

12   faith and fair dealing. The implied covenant of good faith and fair dealing is an
13
     independent duty and may be breached even if there is no breach of a contract’s
14
     express terms.
15

16          102. Plaintiff has complied with and performed all conditions of the
17   purchase contract.
18
            103. Defendants breached the covenant of good faith and fair dealing by,
19

20
     inter alia, failing to notify Plaintiffs and Class Members of the Battery Defects in the

21   Class Vehicles, and failing to fully and properly repair this defect.
22
            104. Defendants acted in bad faith and/or with a malicious motive to deny
23
     Plaintiff and the Class Members some benefit of the bargain originally intended by
24

25
     the parties, thereby causing them injuries in an amount to be determined at trial.

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  23
                                     PRAYER FOR RELIEF
1

2           a)     Plaintiff requests that this Court award Plaintiff and the Class all forms
3
                   of relief, including without limitation, both statutory and actual
4
                   damages, attorneys’ fees and costs, equitable relief, and all other forms
5

6
                   of relief that this Court finds due and proper.

7           b)     For an order certifying this action as a class action;
8
            c)     For an order appointing Plaintiff as representative of the Class and her
9
                   counsel of record as Class counsel;
10

11          d)     For an award of actual, general, special, incidental, statutory,

12                 compensatory and consequential damages on claims brought under the
13
                   California Unfair Competition Law, breach of express and implied
14
                   warranties under all relevant statutes, and breach of the covenant of
15

16                 good faith and fair dealing and in an amount to be proven at trial;
17          e)     For an order requiring Defendants to disgorge, restore, and return all
18
                   monies wrongfully obtained together with interest calculated at the
19

20
                   maximum legal rate

21   ///
22
     ///
23
     ///
24

25
     ///

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  24
1       PLAINTIFF HEREBY REQUESTS A JURY TRIAL IN THIS
     MATTER.
2

3    Date: October 23, 2020               LAW OFFICES OF TODD M. FRIEDMAN,
                                             P.C.
4

5                                               By:____/s Todd M. Friedman
                                                     TODD M. FRIEDMAN, ESQ.
6                                                    Attorneys for Plaintiff
                                                     Adam Kavon
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      ___________________________________________________________________________________________

                                      COMPLAINT FOR DAMAGES

                                                  25
